B00K0UT, Judge.
Assault in the first degree; sentence: five years’ imprisonment.
Appellant contends the trial judge committed error by refusing to give four written requested charges dealing with the defense of self-defense. He contends the evidence would require giving a charge on self-defense. We are unable to make such a determination because the refused charges are not included in the record on appeal.
Our review is limited solely to matters appearing in the record. Smith v. State, 346 So.2d 465 (Ala.Cr.App.1976). We cannot rule on the correctness vei non of a ruling on documents not in the record. Barbosa v. State, 331 So.2d 811 (Ala.Cr.App. 1976); Mayes v. State, 350 So.2d 339 (Ala.Cr.App.1977). There is a strong presumption in favor of the correctness of the trial court’s rulings, and that presumption cannot be overcome unless we have an opportunity to review the matter upon which the trial court based its ruling.
Rule 10(f), Alabama Rules of Appellate Procedure, prescribes the method to be used to correct the record in case of errors or omissions therein. The instant case was argued and submitted on the record without addition or amendment. We have reviewed all matters included in the record, and we find no error in the instant record as submitted to us.
AFFIRMED.
All the Judges concur.